DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation "the total number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 9-11, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang; US 2021/0233405).
	For claim 1, Zhang discloses a method comprising: 
	retrieving a plurality of parking availability correlation models, wherein each of the parking availability correlation models estimates parking availability for a target parking block based on parking availability for one or more other parking blocks [E.g. 0051: determine local space correlation information of parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges; determine free parking space estimation information of the parking lot i at the current time according to free parking space information of neighboring parking lots connected to the parking lot i through edges in the information propagation graph; determine time correlation information of the parking lot i at the current time according to the free parking space estimation information and the local space correlation information, and predict free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time, 0028: determining free parking space estimation information of the parking lot i in a space dimension at the current time according to the weights of edges between the neighboring parking lots and the parking lot i and the free parking space information of the neighboring parking lots at the current time, 0013-0015, Fig. 1]; 
	selecting a subset of the parking availability correlation models, wherein the subset comprises parking availability correlation models that estimate parking availability of the target parking block based on parking availability for one or more other parking blocks for which current parking availability is known [E.g. 0051: determine local space correlation information of parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges; determine free parking space estimation information of the parking lot i at the current time according to free parking space information of neighboring parking lots connected to the parking lot i through edges in the information propagation graph; determine time correlation information of the parking lot i at the current time according to the free parking space estimation information and the local space correlation information, and predict free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time, 0028: determining free parking space estimation information of the parking lot i in a space dimension at the current time according to the weights of edges between the neighboring parking lots and the parking lot i and the free parking space information of the neighboring parking lots at the current time, 0047, 0013-0015, Fig. 1]; 
	selecting a parking availability correlation model from the subset based on a model quality indicator associated with each parking availability correlation model [E.g. 0033: fusing the free parking space estimation information in the time dimension with the free parking space estimation information in the space dimension to obtain finally-needed free parking space estimation information of the parking lot i at the current time, 0051: determine local space correlation information of parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges; determine free parking space estimation information of the parking lot i at the current time according to free parking space information of neighboring parking lots connected to the parking lot i through edges in the information propagation graph; determine time correlation information of the parking lot i at the current time according to the free parking space estimation information and the local space correlation information, and predict free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time]; and
	estimating parking availability for the target parking block based on the selected parking availability correlation model [E.g. 0037:…the free parking space estimation information of the parking lot i in the space dimension at the current time; x.sub.i.sup.tp represents the free parking space estimation information of the parking lot i in the time dimension at the current time; H represents a predetermined function, 0143: the local space correlation information and the time correlation information of the parking lot may be determined in conjunction with the environment context features of the parking lot, the free parking space information of the parking lots without real-time sensors may be estimated/complemented by using the free parking space information of the parking lots with real-time sensors, and future free parking space information of the parking lot may be predicted based on these information, thereby improving the accuracy of the prediction result; in addition, the free parking space information of the parking lot may be complemented in a space dimension and a time dimension, thereby enhancing the accuracy of the processing result and further enhancing the accuracy of subsequent prediction results; in addition, the local space correlation information, free parking space estimation information and time correlation information of the parking lot may be obtained by virtue of different network models, thereby enhancing the accuracy of the obtained result and further enhancing the accuracy of subsequent prediction results; furthermore, when the model is trained, annotation data may be built based on historical free parking space information of the parking lots with real-time sensors, and training optimization may be performed, thereby making the annotation data more accurate. A combined objective function may be trained to enhance the model raining effect, 0173, Fig. 1].
	For claim 2, Zhang discloses wherein each of the parking availability correlation models estimates parking availability for the target parking block based on parking availability for a different combination of other parking blocks [E.g. 0051: determine local space correlation information of parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges; determine free parking space estimation information of the parking lot i at the current time according to free parking space information of neighboring parking lots connected to the parking lot i through edges in the information propagation graph; determine time correlation information of the parking lot i at the current time according to the free parking space estimation information and the local space correlation information, and predict free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time, 0028: determining free parking space estimation information of the parking lot i in a space dimension at the current time according to the weights of edges between the neighboring parking lots and the parking lot i and the free parking space information of the neighboring parking lots at the current time, 0013-0015, Fig. 1].
	For claim 3, Zhang discloses wherein the parking availability for a parking block comprises a number of available parking spaces in the parking block [0096:… monitor in real time the current free parking space information which usually refers to the number of free parking spaces. Hence, it is very necessary to predict free parking space information of parking lots, 0051, 0012-0015, Fig. 1].
	For claim 9, Zhang discloses when the subset of the parking availability correlation models comprises no parking availability correlation models, estimate the parking availability of the target parking block based on a default parking availability estimation model [E.g. 0143, 0051].
	For claim 10, Zhang discloses training each of the parking availability correlation models based on historical parking availability data of the one or more other parking blocks and the target parking block [E.g. 0047: when performing model training, selecting N.sub.l parking lots with real-time sensors as sample parking lots, building annotation data based on historical free parking space information of the sample parking lots, performing training optimization based on the annotation data…, 0074: a pre-processing unit configured to perform model training, where N.sub.l parking lots with real-time sensors are selected as sample parking lots, annotation data are built based on historical free parking space information of the sample parking lots, training optimization is performed based on the annotation data, and a combined objective function O is be minimized…, 0081: the local space correlation information and the time correlation information of the parking lot may be determined in conjunction with the environment context features of the parking lot, the free parking space information of the parking lots without real-time sensors may be estimated/complemented by using the free parking space information of the parking lots with real-time sensors, and future free parking space information of the parking lot may be predicted based on these information, thereby improving the accuracy of the prediction result; in addition, the free parking space information of the parking lot may be complemented in a space dimension and a time dimension, thereby enhancing the accuracy of the processing result and further enhancing the accuracy of subsequent prediction results; in addition, the local space correlation information, free parking space estimation information and time correlation information of the parking lot may be obtained by virtue of different network models, thereby enhancing the accuracy of the obtained result and further enhancing the accuracy of subsequent prediction results; furthermore, when the model is trained, annotation data may be built using historical free parking space information of the parking lots with real-time sensors, and training optimization may be performed, thereby making the annotation data more accurate. A combined objective function may be trained to enhance the model raining effect. Other effects of the above optional manners will be described hereunder in conjunction with specific embodiments, 0138 and 0173].
	For claim 11, Zhang discloses compiling training data comprising a plurality of training examples, wherein each training example comprises parking availability of the target parking block and parking availability of one or more other parking blocks at a certain time; and training each of the parking availability correlation models using the training data [E.g. 0045-0047, 0058, 0081, 0143, 0173, Fig. 1].
	For claim 13, discloses training each of the parking availability correlation models by selecting linear regression parameters such that a loss function is minimized, wherein the loss function is based on an error rate between the estimated parking availability for the target parking block and the actual parking availability for the target parking block.
	For claim 14, discloses wherein the loss function comprises a mean square error.
	For claim 15, discloses determining the model quality indicator for each parking availability correlation model based on the loss function associated with each parking availability correlation model.
	For claim 16, is interpreted and rejected as discussed with respect to claim 1.
	For claim 18, is interpreted and rejected as discussed with respect to claim 11.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lookingbill (US Pat. No. 8,484,151).
	For claim 4, Zhang fails to expressly disclose wherein the parking availability for a parking block comprises a percentage of the total number of parking spaces in the parking block that are available.
	However, as shown by Lookingbill, it was well known in the art of determining parking availability to include parking availability for a parking block comprises a percentage of the total number of parking spaces in a parking block that are available (E.g. Col 4, lines 12-16).
	It would have been obvious to one of ordinary skill in the art of determining parking availability before the effective filing date of the claimed invention to modify Zhang with the teaching of Lookingbill in order to provide the user with a parking area that has the most available spaces so that the user change of finding a parking space is increased and thereby increase the overall user convenience.

11.	Claims 5-7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of JOOS et al. (US 2019/0371175).
	For claim 5, Zhang fails to expressly disclose determining the current parking availability for the one or more other parking blocks based on sensor data received from one or more connected vehicles located in the one or more other parking blocks.
	However, as shown by JOOS, it was well known in the art of determining parking availability to include determining the current parking availability for the one or more other parking blocks based on sensor data received from one or more connected vehicles located in the one or more other parking blocks [E.g. 0059].
	It would have been obvious to one of ordinary skill in the art of determining parking availability before the effective filing date of the claimed invention to modify Zhang with the teaching of JOOS in order to enable using vehicles senses data to aide in determine available parking space and thereby improve the accuracy and of locating vehicle parking spaces.
	For claim 6, Zhang fails to expressly disclose determining that current parking availability for a parking block is known when sensor data has been received from one or more vehicles located in the parking block within a threshold time period.
	However, as shown by JOOS, it was well known in the art of determining parking availability to include determining that current parking availability for a parking block is known when sensor data has been received from one or more vehicles located in the parking block within a threshold time period [E.g. 0059, 0072, 0063, Figs. 2 and 5; also it is implied that the data from the vehicle sensor need to be received within a threshold time period to establish a high confidence that a parking space is available].
	It would have been obvious to one of ordinary skill in the art of determining parking availability before the effective filing date of the claimed invention to modify Zhang with the teaching of JOOS in order to enable using vehicles senses data to aide in determine available parking space and thereby improve the accuracy and of locating vehicle parking spaces.
	For claim 7, Zhang fails to expressly disclose wherein the model quality indicator associated with a parking availability correlation model comprises an indication as to how accurate the parking availability correlation model is likely to be.
	However, as shown by JOOS, it was well known in the art of determining parking availability to include model quality indicator associated with a parking availability correlation model comprises an indication as to how accurate the parking availability correlation model is likely to be [E.g. 0072, 0063, 0074-0075].
	It would have been obvious to one of ordinary skill in the art of determining parking availability before the effective filing date of the claimed invention to modify Zhang with the teaching of JOOS in order to enable an increased predicted accuracy when locating a parking space and thereby increase the overall user convenience.
	For claim 17, is interpreted and rejected as discussed with respect to claims 5-6.

12.	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Arquero et al. (Arquero; US 2019/0163826).
	For claim 8, Zhang fails to expressly disclose wherein each of the parking availability correlation models comprises a linear regression model.
	However, as shown by Arquero, it was well known in the art of parking search to include parking availability correlation models comprises a linear regression model [E.g. 0043].
	It would have been obvious to one of ordinary skill in the art of determining parking availability before the effective filing date of the claimed invention to modify Zhang with the teaching of Arquero because linear regression is easier to implement, interpret and efficient to train.
	For claim 12, Zhang fails to expressly disclose training each of the parking availability correlation models as a linear regression model.
	However, as shown by Arquero, it was well known in the art of parking search to include training each of the parking availability correlation models as a linear regression model [E.g. 0043].
	It would have been obvious to one of ordinary skill in the art of determining parking availability before the effective filing date of the claimed invention to modify Zhang with the teaching of Arquero because linear regression is easier to implement, interpret and efficient to train.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Kuffner, Jr. et al. (Kuffner; US Pat. No. 10,095,228).
	For claim 8, James fails to expressly disclose determining, in a state where the vehicle is driving at least partially autonomously, whether to handover full control of the vehicle to the occupant based on the awareness data.
	However, as shown by Kuffner, it was well known in the art of awareness data to include determining, in a state where the vehicle is driving at least partially autonomously, whether to handover full control of the vehicle to the occupant based on the awareness data (E.g. Col 1, line 62 – Col 2, line 17, Col 8, lines 42-63).
	It would have been obvious to one of ordinary skill in the art of determining vehicle occupant awareness before the effective filing date of the claimed invention to modify James with the teaching of Kuffner in order to only hand control of the vehicle to the vehicle occupant based on a determination that the vehicle occupant is ready to take over control and thereby improve increase overall safety on the road.

Allowable Subject Matter
14.	Claims 13-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Scofield (US 2014/0058711)
	Tabb (US 2016/0188953)
	Eliassi et al. (US Pat. No. 9,671,237)
 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689